Citation Nr: 0416868	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  00-20 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel

INTRODUCTION

The veteran had active service from September 15, 1967 to 
November 20, 1967.

In a January 2002 decision, the Board addressed whether the 
veteran had submitted new and material evidence to reopen his 
previously denied claims for entitlement to service 
connection for kidney and back disorders.  The Board ruled 
that the evidence submitted by the veteran as to both claims 
was new and material, and therefore reopened both claims.  
The Board then remanded both claims to the RO with several 
development instructions.

The RO substantially complied with the Board's remand 
instructions, see Stegall v. West, 11 Vet. App. 268 (1998), 
as it obtained private and VA treatment records, including 
those of Dr. Statkus, who was specifically named in the 
remand, and ordered the requested VA examinations.  The RO 
then issued a July 2003 supplemental statement of the case 
(SSOC) denying both claims.  The veteran replied by sending 
to the RO a copy of the SSOC with his handwritten notice of 
disagreement (NOD).  In that NOD, received in August 2003, 
the veteran also stated: "I'd like to have a hearing and if 
there is one I want to be present at it."  In response, the 
RO sent a September 2003 letter to the veteran noting that he 
had already had a hearing before a Veterans Law Judge (VLJ) 
of the Board at the RO (commonly referred to as a travel 
Board hearing) and asking if he wanted another such hearing.  
In a September 2003 Statement in Support of Claim, VA Form 
21-4138, the veteran replied that he "might have made a 
mistake by asking to be at a hearing, so just go ahead and do 
whatever you have to do to get this over with."  In its 
December 2003 letter enclosing an SSOC continuing the denial 
of both claims, the RO told the veteran it was interpreting 
this language to mean he did not want another hearing of any 
kind and that the veteran should tell the RO if this was not 
correct.  Under these circumstances, the veteran's request 
for a travel Board hearing is considered withdrawn.  See 
38 C.F.R. § 20.704(e) (2003).

The Board also notes its January 1999 decision denying the 
veteran's petition to reopen his claim for entitlement to 
service connection for a kidney disorder and denying his 
claim for entitlement to service connection for a back 
disorder.


FINDINGS OF FACT

1.  The RO complied with all VCAA notification and assistance 
requirements, and all available evidence and information 
necessary for an equitable disposition of the veteran's 
claims has been obtained.

2.  The veteran injured his back prior to service.

3.  The competent medical evidence indicates that there was 
no increase in the level of severity of the veteran's back 
disorder as a result of service.

4.  The competent medical evidence indicates that there was 
no increase in the level of the severity of any kidney 
disorder as a result of service.

5.  Any kidney disorder cannot be attributed to the veteran's 
period of service.


CONCLUSIONS OF LAW

1.  The veteran's back disorder was not aggravated by his 
military service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2003).

2.  Any kidney disorder was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1110, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process Considerations

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003), which essentially eliminate 
the requirement of submitting a well-grounded claim and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

One of the Board's January 2002 remand instructions ordered 
the RO to ensure that all notification and development action 
required by the VCAA and implementing regulations be 
completed.  In accordance with these instructions, the RO 
sent a February 2002 letter to the veteran regarding the 
VCAA.  Specifically, the RO informed the veteran that under 
the VCAA, it would tell him the information or evidence 
required to establish entitlement to that benefit, and the 
respective responsibilities of VA and the veteran in 
obtaining such evidence.  The RO also stated: "There may be 
other evidence you would like us to consider.  In that case, 
please tell us about it and we will make reasonable efforts 
to try to get it."  The RO explained that other evidence 
could include records held by a Federal agency or private 
medical sources, and asked the veteran to send information 
identifying any such sources of evidence.  The letter also 
included the following, inaccurate, language: "The enclosed 
rating decision granting your claim tells you what is needed 
to establish entitlement to the benefit you applied for.  It 
shows that the evidence we received was enough to support 
your claim.  You don't need to send further evidence now to 
establish entitlement to your benefit."  In addition, the 
RO's July 2003 SSOC contained the text of VCAA implementing 
regulation 38 C.F.R. § 3.159 (2003).

Subsequently, in March 2004, the RO sent the veteran another 
letter explaining the VCAA and its application to his case.  
This letter contained the same information as the February 
2002 VCAA letter.  In addition, it stated: "If there is any 
other evidence or information that you think will support 
your claim for service connected compensation benefits for 
kidney disorder and spine disorder, send the evidence to 
us."  The March 2004 VCAA letter also contained an 
attachment that, among other things, explained what the 
evidence would have to show to support the veteran's claims 
for entitlement to service connection.  In response to this 
letter, the veteran sent a Statement in Support stating: "I 
have no other medical evidence to support my claim at this 
time.  Please go forward with my case based on the evidence 
of record."

In January 2004, the United States Court of Appeals for 
Veterans Claims (Court) decided Pelegrini v. Principi, 17 
Vet. App. 412 (2004), in which it revisited the notice 
requirements imposed upon VA by the VCAA.  The Court 
addressed both the timing and content of these notice 
requirements.  Id. at 421-422.  The Court held that a VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Id. at 422.  The Court also held 
that VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id. at 422.  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1) (2003).

Subsequently, VA's Office of General Counsel held, in 
VAOPGCPREC 1-2004 (Feb. 24, 2004), that the 
"fourth element" requirement of Pelegrini was non-binding 
obiter dictum.  The Board is bound by the precedent opinions 
of VA's General Counsel as the chief legal officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

Pelegrini's requirements as to the timing of VCAA notice were 
met in this case. 
The first thing the RO did after the Board's remand was to 
send its February 2002 VCAA letter.  It did not take any 
adjudicative action until July 2003, when it issued its first 
SSOC.  Thus, the RO provided VCAA notification to the veteran 
prior to its "initial" unfavorable decision on his claim, 
with "initial" in this context meaning the RO's first 
decision after the Board's remand.

The RO also met Pelegrini's requirements for the content of 
VCAA notification.  As required by Board's January 2002 
remand, the RO's VCAA letter told the veteran the information 
needed from him to substantiate this claim, as well as the 
respective responsibilities of the veteran and VA in 
obtaining this information.  The RO also told the veteran to 
send it any information as to additional evidence he wanted 
it to consider.  Moreover, the RO's July 2003 SSOC contained 
the text of the VCAA implementing regulation 38 C.F.R. 
§ 3.159 (2003), which explains the duties to notify and 
assist in great detail.  Cf. Valiao v. Principi, 17 Vet. App. 
229, 232 (2003) (noting Board's failure to discuss whether 
RO's decision and SOC satisfied VCAA requirements).  In 
addition, the RO sent the veteran a March 2004 letter 
reiterating the meaning of the VCAA, and again asking the 
veteran to send any additional evidence or information in 
support of his service connection claims.  That letter also 
had the effect of correcting the earlier misstatement as to 
the status of the veteran's claims (denied rather than 
granted), as well as explaining what the evidence needed to 
show in order for the veteran to support his claims for 
entitlement to service connection.

Therefore, even if Pelegrini's fourth element of the notice 
requirement were binding, the RO fully complied with it in 
this case, as its VCAA letter provided the information 
specified by Charles, Quartuccio, and the Board's January 
2002 remand and, in its comprehensive and case specific 
listing of the types of evidence the veteran could provide, 
along with instructions to send it any additional supporting 
evidence, met Pelegrini's directive to tell him to "give us 
everything you've got pertaining to your claim," even though 
the letter did not use this exact language.  Pelegrini, 17 
Vet. App. at 422.

Thus, in this case, even assuming the binding nature of 
Pelegrini's "fourth element," each of the four content 
requirements of a VCAA notice has been fully satisfied, and 
any error in not providing a single notice to the appellant 
covering all of Pelegrini's content requirements is harmless.  
See 38 U.S.C. § 7261(b) (West 2002) (in making determinations 
authorized by statute, Court shall "take due account of the 
rule of prejudicial error"); 38 C.F.R. § 20.1102 (2003) 
(error or defect in decision by Board "which does not affect 
the merits of the issue or substantive right of the appellant 
will be considered harmless and not a basis for vacating or 
reversing such decision"); Conway v. Principi, 353 F.3d 
1369, 1373-1374 (no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from section 
7261(b)'s requirement that Court "take due account of the 
rule of prejudicial error").  This is particularly true in 
light of the veteran's March 2004 Statement in Support 
indicating that he had no other medical evidence to support 
his claim at that time.

In Huston v. Principi, 17 Vet. App. 195 (2003) the Court, in 
response to VA's argument that the veteran was amply 
represented and had not overlooked any advantageous evidence, 
stated that "it is not for the Secretary or this Court to 
predict what evidentiary development may or may not result 
from such notice."  Id. at 203.  The Court noted the 
possibility that, once given proper notice, the veteran might 
be able to provide VA evidence pertaining to his claim, and, 
therefore, "it would be pure speculation for the Court to 
conclude that the appellant will not obtain such evidence and 
that VA's errors were therefore non-prejudicial."  Id.  In 
this case, on the other hand, no speculation is necessary to 
predict the evidentiary development that would result from 
additional VCAA notice.  The veteran has provided a 
definitive answer, and that answer is none.  Consequently, 
remanding this case to the RO for compliance with the VCAA 
would serve no useful purpose and, indeed, even the veteran 
has readily acknowledged as much by expressly stating that he 
has no additional evidence or argument to submit.  Needless 
remands in these types of situations are to be avoided.  See, 
e.g., Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Moreover, as the RO already has obtained all available 
private and VA medical records relating to the veteran's 
claim and the veteran has indicated no further evidence is 
forthcoming, the RO complied with the VCAA's preliminary duty 
to assist provisions and their implementing regulations.  
Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.


Factual Background

On the May 1967 Report of Medical History, prepared in 
connection with the May 1967 pre-induction Report of Medical 
Examination, the veteran indicated that he had recurrent back 
pain.  He denied frequent or painful urination and blood in 
the urine.  No pertinent abnormalities were noted by the 
examiner.  Treatment notations of late September and early 
October 1967 service medical records (SMRs) reflect 
complaints of back pain.  X-ray examination of the 
lumbosacral spine revealed an apparent mild scoliotic 
deformity.  There was flattening of the normal lordotic 
curvature.  The lumbar intervertebral disc spaces were 
relatively well-maintained and no bone destruction was noted.

The veteran was evaluated at a neurology clinic on October 
17, 1967.  According to history, he had experienced back pain 
for the past 3 years.  The back pain was a generalized 
aching, aggravated by movement.  The veteran suffered a back 
injury involving fracture of three vertebrae six months 
before.  The veteran now had a constant pain in his hip and 
pain from the posterior thigh to the left heel.  The examiner 
remarked that a good history of radiating pain could not be 
elicited.  After describing the examination, the physician 
gave an impression of lumbosacral area strain; unable to 
diagnose sciatica.

The veteran was hospitalized at a service department medical 
facility during early November 1967.  It was indicated that 
he was treated at a urology clinic in mid-October 1967 with a 
history of having passed blood in the urine.  This was 
terminal hematuria, which cleared spontaneously.  For about 
one month, there had been nocturia about two times per night 
and burning following urination.  He also complained of one 
episode of enuresis.  He denied previous episodes of urinary 
tract disease.

Physical examination was essentially normal.  A urinalysis 
disclosed trace albumin and 50+ white blood cells per high 
power field.  An intravenous pyelogram (IVP) provided 
evidence of bilateral chronic pyelonephritis.  A cystogram 
showed a bladder of large capacity with no obstruction on 
voiding on the cystourethrogram and no residual on the post- 
voiding film.  X-rays demonstrated bilateral chronic 
pyelonephritic changes.  Cystoscopy demonstrated generalized 
chronic inflammation in the bladder with trabeculation.  
During hospitalization, the veteran was seen by the 
orthopedic clinic because of a two-year history of low back 
pain aggravated by movement. X-rays and evaluation 
demonstrated no evidence of pathology.

A service department medical board convened in November 1967.  
The diagnoses were bilateral chronic pyelonephritis; chronic 
cystitis; and low back pain, etiology undetermined.  It was 
determined that all conditions existed prior to service and 
were not aggravated by active duty.  The medical board 
recommended the veteran's separation from service because of 
kidney disease.

A VA general medical examination was performed in February 
1982.  The veteran gave a history of having developed a 
backache about two months after entering military service 
while shoveling sand and dirt.  There had been blood in the 
urine. He reported that he continued to have a backache.  
Physical examination showed normal genitourinary and 
musculoskeletal systems.  The diagnoses included possible 
polycystic kidney disease and possible chronic 
pyelonephritis.  No diagnosis was rendered regarding a back 
disorder.

On VA urologic examination in March 1982, the veteran 
reported frequency, urgency and burning with urination.  
Physical examination was grossly normal. An IVP and 
cystoscopy were performed and a urine culture was obtained.  
No genitourinary findings were noted.

Reports were received from Nyack Hospital in April 1983.  
They contain information regarding the veteran's pre-service 
injury, i.e., that the veteran was hospitalized in June 1967, 
3 months prior to service, after he was struck on his back by 
a forklift.  The injury had reportedly occurred at work two 
days prior to admission.  The diagnosis was fracture of the 
second and third transverse processes of the right lumbar 
vertebrae.

A VA outpatient treatment notation of January 1992 indicates 
that the veteran was to be sent to a pain clinic for low back 
pain.  It was reported that he had been in a motor vehicle 
accident on the day of the outpatient appointment.  He had 
hit the top of his head on the back of the seat.  He had 
complaints of neck and shoulder pain. The diagnosis was neck 
strain.  VA outpatient reports, dated in March 1992, reflect 
the veteran's history of low back pain with radiculopathy of 
many years duration. The diagnosis was degenerative disc 
disease.

Received in October 1992 were lay statements from associates, 
family members and former fellow servicemen.  These 
statements generally indicated that the veteran had been in 
sound health prior to service, he often went on sick call 
during basic training, and he returned from service 
experiencing kidney and back problems.

In a March 1994 statement, the veteran described various 
perceived harassments he endured during basic training.  He 
referred to a detail that involved his shoveling wet, heavy 
sand.  During the shoveling detail, he stopped to urinate and 
saw blood in the urine.  He was thereafter assigned to light 
duty and discharged from service because of a kidney 
disorder.  He remarked that he continued to urinate often and 
that he had burning with urination.

At a June 1997 RO hearing, the veteran denied pre-service 
episodes of blood in the urine.  He again referred to the 
incident of shoveling sand during basic training, and 
emphasized that he first passed blood in the urine after 
performing that work detail. He pointed out that he continued 
to have burning with urination following service.  Further, 
he stated that he had injured his low back about two or three 
months before service; that he began to have back pain 
immediately after starting basic training; that he felt back 
pain while shoveling sand; and that he continued to have low 
back pain during post-service years.  He maintained that, if 
either a kidney disorder or a back disorder preexisted 
service, such disorder was aggravated by the rigors of basic 
training.

A hearing was held in October 1998, in Washington, D.C., at 
the Board of Veterans' Appeals.  The veteran reiterated 
previously referenced statements and testimony regarding the 
development of his kidney disorder and his back disorder.  He 
denied pre-service kidney problems, and noted that he first 
experienced blood in the urine after shoveling wet, heavy 
sand during basic training.  He acknowledged a pre-service 
fracture of certain vertebrae of the spine, but claimed that 
his back condition was aggravated by the rigors of basic 
training.  He pointed out that his pre-service back condition 
was aggravated by a series of activities performed during 
basic training, rather than by a specific back injury.

In July 1999, Dr. Statkus prepared a statement in response to 
the veteran's request to review his records and discuss the 
effect of 3 months boot camp on the veteran's overall back 
condition.  Dr. Statkus did not indicate that he read any of 
the veteran's prior medical records, and his recounting of 
the veteran's medical history appears to be based solely on 
the veteran's own statements.  According to Dr. Statkus: the 
veteran "apparently had fractured the transverse processes 
of a couple of vertebrae three months prior to joining the 
army.  He had recovered sufficiently in the three months 
following the fractures to pass an Army physical.  He had 
written on the physical that he did have a prior back 
problem.  Apparently, while in boot camp, he had been given 
an assignment to shovel sand from one area to another.  In 
the process of shoveling this sand, he was mistreated by a 
drill instructor and his back pain was greatly exacerbated.  
It worsened to the point that it contributed to his current 
disability.  Also, while in the military, it was discovered 
that he had hematuria.  [The veteran] had stated that he had 
blood in the urine for the first time ever.  Subsequent 
urologic evaluation, as noted in the review, suggested a 
chronic pyelonephritis and cystitis."

Based on the above, Dr. Statkus concluded: "I would not 
doubt that the shoveling incident exacerbated his back pain 
given that the veteran had prior evidence of a back injury 
only three months before.  However, whether this contributes 
long term to his degree of disability, I cannot ascertain."  
Dr. Statkus's statement was the basis of the Board's January 
2002 decision granting the veteran's petition to reopen his 
claims.

At a September 2001 travel Board hearing before the 
undersigned VLJ, the veteran related that he had injured his 
low back in a forklift accident prior to service.  He stated 
that he entered military service about two to three months 
after the low back injury.  He indicated that his back 
trouble became worse because of the physical demands of basic 
training.  He stated that during basic training, he was 
assigned to a detail shoveling large amounts of sand with a 
heavy coal shovel.  He noted that he passed blood in his 
urine after about one hour on the shoveling detail.  He 
remarked that he was found unfit for further military duty 
after the episode of blood in the urine, and was placed on 
limited duty until his discharge from the service.  He stated 
that he worked for about eight years in a coal mine after 
service, but pointed out that he performed electrical jobs 
that did not require heavy lifting.  He related that he now 
experiences episodes of temporary paralysis of the feet and 
toes because of pressure on the discs, and sometimes passed 
blood in the urine.

Since the Board's remand, the RO obtained numerous private 
and VA treatment records, mostly relating to the veteran's 
back.  The records relating to the veteran's back, including 
those of Dr. Statkus, refer only to the veteran's current 
back disability and do not contain information or opinions 
regarding the relationship of his back disorder to his 
military service, or the extent to which his back disorder 
was aggravated by military service.  There is also a 
September 1987 Hospital Discharge summary describing the 
veteran's admission for possible kidney stone and urinary 
tract infection.  The only abnormality shown by the 
urinalysis was a pH of 8, 3-4 red cells, and occasional 
bacteria.  During his stay, the veteran rapidly felt better, 
consistent with acute passage of a stone, and was discharged 
shortly thereafter.  August 2003 VAOPT records reflect that 
the veteran was voiding adequate amounts of urine.

At the April 2003 examination conducted in accordance with 
the Board's remand order, the examiner noted that he had 
reviewed the claims file, as he had done many times in the 
past.

The examiner noted lethargy, weakness, urination 5 times per 
day and once at night, hesitancy, normal stream, and dysuria.  
There was no previous surgery of the urinary tract and the 
veteran noted frequent urinary tract infections.

A physical examination revealed staggering gait and the 
appearance of severe pain.  The veteran was in a wheelchair, 
which he indicated was needed for trips to the VA, but not at 
home.

Urine analysis of December 2002 and April 2003 were normal.  
X-rays of the lumbosacral spine showed marked degenerative 
disc disease (DDD) at L5-S1, and minor DDD elsewhere.  

The diagnosis was of chronic polyonephritis, with no disease 
at this time.  The physical examination of the kidney was 
normal, except for subjective slight tenderness over each 
kidney area.  The diagnosis regarding the back was of DDD as 
stated above.

The VA examiner also reviewed and quoted from the January 
2003 report from Comprehensive Pain Management Centers, which 
noted the pre-service back injury, the terminal hematuria 
that cured spontaneously, and the veteran's work for a coal 
mining company, including a March 1984 back injury.  The VA 
examiner also reviewed the veteran's treatment and November 
1967 medical board examination.

The diagnosis after examination was of chronic urinary tract 
infection with no evidence of any urinary tract infection at 
this time.  The examiner also wrote: "There is no evidence 
of any kidney problem at this time."  

The VA examiner indicated that he had spent over 2 hours 
reviewing the claims folder and dictating his report, that he 
tried not to use any speculation, and that he had also 
reviewed the entire Board remand, as requested.  As to 
whether the veteran currently has a kidney disorder, the 
examiner wrote: "He does not currently have a kidney 
disorder.  He has chronic urinary tract infections, however, 
his urine analysis is now normal and he does not have a 
urinary tract infection at this time."

As to whether a kidney disorder pre-existed the veteran's 
entrance into military service, the examiner wrote: "It is 
more likely than not that his kidney disorder pre-existed his 
entry into Active Duty Military Service due to his back 
injury.  Also, the kidney disorder more likely than not was 
not made worse by any action during his brief stay in the 
military.  This decision also agrees with the decision made 
at the time in 1967 when his Medical Board met and it was 
their determination that these problems also existed prior to 
service, and I agree with that decision." The examiner added 
that it was more likely than not that there was no increase 
in the severity of the veteran's kidney disorder during 
Active Duty.  In response to the question whether, if it were 
determined that a kidney disorder was first manifested during 
service, such kidney disorder was attributable to military 
service, the VA examiner replied that he had determined the 
kidney disorder existed prior to service, and was not 
aggravated by it.

As to the back disorder, the examiner stated: "It is more 
likely than not that there was not an increase in severity of 
his back disorder while he was in the service.  This is also 
confirmed by his own Medical Board that took place in 1967 
after his very short time in the service.  Medical Board also 
agreed that it existed prior to service and there was not any 
evidence that it was aggravated by his active duty."


Applicable Legal Principles and Analysis

Service connection may be granted for current disability if 
it is the result of a disease contracted or an injury 
sustained while on active duty in the military.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  Service 
connection also may be granted for a preexisting condition if 
it was aggravated during service beyond its natural 
progression.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2003).  A preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during service.  Where the evidence 
shows that there was an increase in disability during 
service, there is a presumption that the disability was 
aggravated by service.  In order to rebut the presumption of 
aggravation, there must be clear and unmistakable evidence 
(obvious or manifest) that the increase in severity was due 
to the natural progress of the disability.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306(a), (b) (2003).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b) 
(2003).  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) 
(2003).

In the present case, the veteran's back injury prior to 
service is well documented.  It was noted at the pre-
induction examination, admitted to by the veteran, and found 
by the November 1967 medical board.  As to his kidney claim, 
the veteran has argued both that it developed during service 
and that any preexisting kidney disorder was aggravated by 
service.  The November 1967 medical board concluded that the 
veteran's chronic nephritis and cystitis, as well as his back 
disorder, existed prior to service and were not aggravated by 
active duty.  There are only 2 post-service medical opinions 
as to the key question of the etiology of the veteran's 
kidney and back disorders.  Those opinions are the July 1999 
statement of Dr. Statkus and the April 2003 VA Medical 
Examination.

In rendering its findings regarding service-connection 
claims, the Board has the responsibility of weighing the 
evidence, including the medical evidence, for purposes of 
determining where to give credit and where to withhold the 
same. Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens 
v. Brown, 7 Vet. App. 429, 433 (1995)).  In so doing, the 
Board may accept one medical opinion and reject others.  Id.  
At the same time, Board cannot make its own independent 
medical determinations, and that there must be plausible 
reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Evans, 12 Vet. 
App. at 30; Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).

As to medical evidence, a diagnosis or opinion by a health 
care professional is not conclusive and is not entitled to 
absolute deference.  Thus, the Court has provided guidance 
for weighing medical evidence.  For instance, the Court has 
held that a post-service reference to injuries sustained in 
service, without a review of service medical records, is not 
competent medical evidence.  See Grover v. West, 12 Vet. App. 
109, 112 (1999).  Further, a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998).  In addition, a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Also, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Finally in this regard, a medical 
opinion based on an inaccurate factual premise is not 
probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Dr. Statkus opined that the "shoveling incident" described 
by the veteran exacerbated his back pain.  He also implicitly 
indicated that this may have contributed to the veteran's 
chronic nephritis and cystitis.  Significantly, however, Dr. 
Statkus based his discussion of the veteran's medical history 
on the veteran's recitation of it, as evidenced by his 
repeated use of the word "apparently" and his failure to 
indicate he had read any of the veteran's prior medical 
records, including the SMRs describing the in-service 
incidents recounted.  Thus, Dr. Statkus's opinion is flawed 
on numerous grounds.  First, he referred to injuries 
sustained in service without reviewing the SMRs.  In 
addition, Dr. Statkus did not cite any clinical evidence in 
support of his opinion and did not explain the reasons and 
bases for his conclusion that the shoveling exacerbated the 
pre-service back pain, except for the single fact a back 
injury occurred 3 months before service.  The Board therefore 
finds that Dr. Statkus's opinion has little if any probative 
value.

In contrast, the VA medical examiner conducted a thorough 
examination and carefully reviewed the veteran's SMRs and 
post-service medical records, as well as the veteran's post-
service work history, specifically citing some of these 
records in support of his conclusions.  The examiner 
concluded that both the kidney and back disorders preexisted 
the veteran's military service and that it was more likely 
than not that they did not increase in severity during such 
service.  As to the kidney disorder, the examiner also 
indicated that his finding of a preexisting disorder 
precluded a finding that the disorder was attributable to 
service.  In both cases, the examiner, after citing the 
relevant records, noted the agreement of his conclusions with 
those of the medical board's at the time of the veteran's 
November 1967 discharge.

Finally, the statements of lay witnesses as to the worsening 
or onset of kidney and back problems during service are not 
competent as to the relevant question of whether these 
disorders were in fact caused or aggravated by the veteran's 
military service.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

In sum, the clear and reasoned conclusions of the April 2003 
VA examiner that the veteran's back disorder and any kidney 
disorder were not aggravated by military service were based 
on an accurate and thorough analysis of the veteran's in-
service and post-service medical records, while the summary 
and somewhat unclear conclusions of Dr. Statkus were not.  
Consequently, the preponderance of the evidence is against 
the veteran's claim.  In these circumstances, the benefit-of-
the-doubt doctrine does not apply, and the veteran's claim 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2003); Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).



ORDER

Entitlement to service connection for a kidney disorder is 
denied.

Entitlement to service connection for a back disorder is 
denied.



	                        
____________________________________________
	Lawrence M. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



